Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/478,820 which was filed on 8/21/2019 and claims benefit of PCT/CN2018/075458 filed 02/06/2018 of CHINA 201710091836.0 filed 02/21/2017. Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-readable storage medium which may include non-statutory subject matter, for example, a signal.  It is suggested that the applicant add the term "non-transitory" when claiming computer readable storage medium.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite counting the 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a distributed block storage system” nothing in the claim element precludes the step from practically being performed in the mind. For example, storing and retrieving data are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – a distributed block storage system. The distributed block storage system in the steps are recited at a high-level of generality (i.e., as a generic storage system performing a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-5, 7-10, and 12-19 recite additional elements of mostly statistical operations such as determining if a metric is above or below a preset value and a second preset value, determining if a load value is above or below a preset load 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US2011/0178972), hereinafter Navarro, in view of Rabe et al. (US8239584), hereinafter Rabe.

Regarding Claim 1:
Navarro teaches:
An method for processing snapshots, which is applied to a distributed block storage system (Navarro, abstract, figures 6 and 7, claim 1), the method comprising: 
acquiring number of read operations and number of read/write operations for data block in the distributed block storage system (Navarro, [0022-0024, 0029-0035], note acquiring a number of the read and write operations); 
determining a target snapshot manner based on the number of read operations and the number of read/write operations, wherein the target snapshot manner comprises Copy On Write or Redirect On Write (Navarro, figure 5, [0029-0035], note the latency feedback from the storage subsystem is used to determine if the operations are read operations or read/write operations since the copy-on-write algorithm is associated with latency for writes, with more write operations increasing the latency, and it will “throttle” the copy-on-write algorithm and switch to the redirect-on-write algorithm.  Therefore, the target snapshot manner is determined based on the number of read and read/write operations); and 
performing a snapshot operation on the data block in the distributed block storage system based on the target snapshot manner (Navarro, claim 2, figure 5, [0029-0035], note the latency feedback from the storage subsystem is used to determine if the operation is a read/write operation since the copy-on-write algorithm is associated with latency for the writes and if so it will “throttle” the copy-on-write algorithm and switch to the redirect-on-write algorithm).

acquiring number of read operations and number of read/write operations for data block in the distributed block storage system (Rabe, column 1 line 65 – column 2 line 65, note acquiring I/O metrics such as number of read and write operations for data and storage configurations.  When combined with the previously cited references, this would be for the snapshot determination as taught by Navarro)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rabe because this would improve the performance of the data management (Rabe, column 1 lines 55-62) 

Regarding Claim 2:
Navarro as modified shows the method as disclosed above;
Navarro as modified further teaches:
wherein the step of determining the target snapshot manner based on the number of read operations and the number of read/write operations comprises: determining whether a preset parameter value of the number of read operations and the number of read/write operations is larger than or equal to a first preset threshold value, wherein the preset parameter value is a ratio of the number of read operations and the 
determining the target snapshot manner as Copy On Write, when the preset parameter value of the number of read operations and the number of read/write operations is larger than or equal to the first preset threshold value (Navarro, figure 5, [0006, 0029-0035, 0045], note selecting copy-on-write to optimize read operations, e.g. the ratio of read to read/write operations would be larger.  While Navarro doesn’t specifically teach a threshold of the ratio of read and read/write optimizations, Navarro does teach selecting copy-on-write and redirect-on-write based on I/O statistics such as the ones Rabe teaches and when combined would use the frequency or ratio metrics as taught by Rabe) (Rabe, column 1 line 65 – column 2 line 65, note acquiring I/O metrics such as number of read and write operations for data and storage configurations.  When combined with the previously cited references, this would be for the snapshot determination as taught by Navarro); and 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rabe because this would improve the performance of the data management (Rabe, column 1 lines 55-62).

Regarding Claim 3:
Navarro as modified shows the method as disclosed above;
Navarro as modified further teaches:
before the step of determining the target snapshot manner as Redirect On Write, further comprising: determining whether the preset parameter value of the number of read operations and the number of read/write operations is larger than a second preset 
determining whether a front-end load value is larger than a preset load threshold value, when the preset parameter value of the number of read operations and the number of read/write operations is larger than the second preset threshold value, wherein the front-end load value is a load value of a data server storing the data block (Navarro, figure 5, [0006, 0029-0035, 0045], note selecting redirect on write to optimize read/write operations, e.g. the ratio of read to read/write operations would be lower.  Note using a latency value, e.g. front-end load value, and a latency threshold value, e.g. preset load threshold, as well as other metrics to determine which algorithm to use. While Navarro doesn’t specifically teach a threshold of the ratio of read and read/write optimizations, Navarro does teach selecting copy-on-write and redirect-on-write based on I/O statistics such as the ones Rabe teaches and when combined would use the frequency or ratio metrics as taught by Rabe) (Rabe, column 1 line 65 – column 2 line 
determining the target snapshot manner as Copy On Write, when the front-end load value is less than or equal to the preset load threshold value (Navarro, figure 5, [0006, 0029-0035, 0045], note selecting copy-on-write to optimize read operations, e.g. the ratio of read to read/write operations would be larger.  Note using a latency value, e.g. front-end load value, and a latency threshold value, e.g. preset load threshold, as well as other metrics to determine which algorithm to use. Note the latency value would be lower when selecting the copy on write algorithm.  While Navarro doesn’t specifically teach a threshold of the ratio of read and read/write optimizations, Navarro does teach selecting copy-on-write and redirect-on-write based on I/O statistics such as the ones Rabe teaches and when combined would use the frequency or ratio metrics as taught by Rabe); and 
performing the step of determining the target snapshot manner as Redirect On Write, when the front-end load value is larger than the preset load threshold value or when the preset parameter value of the number of read operations and the number of read/write operations is less than or equal to the second preset threshold value (Navarro, figure 5, [0006, 0029-0035, 0045], note selecting redirect on write to optimize read/write operations, e.g. the ratio of read to read/write operations would be lower.  Note using a latency value, e.g. front-end load value, and a latency threshold value, e.g. preset load threshold, as well as other metrics to determine which algorithm to use. Note the latency value would be higher when selecting the redirect on write algorithm.  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rabe because this would improve the performance of the data management (Rabe, column 1 lines 55-62).

Regarding Claim 4:
Navarro as modified shows the method as disclosed above;
Navarro as modified further teaches:
before the step of performing the snapshot operation on the data block in the distributed block storage system based on the target snapshot manner, further comprising: determining whether a present snapshot manner corresponds to the target snapshot manner (Navarro, figure 5, [0006, 0029-0035, 0045], note the default algorithm is the copy on write and will change to the target snapshot manner if the present snapshot is not the target snapshot manner); and 
switching the present snapshot manner to the target snapshot manner, when the present snapshot manner does not correspond to the target snapshot manner (Navarro, figure 5, [0006, 0029-0035, 0045], note the default algorithm is the copy on write and will change to the target snapshot manner if the present snapshot is not the target snapshot manner).

Regarding Claim 5:
Navarro as modified shows the method as disclosed above;
Navarro as modified further teaches:
wherein the snapshot operation comprises any one of snapshot create operation, read operation, write operation, rollback operation, and snapshot delete operation (Navarro, figure 5, [0006, 0022-0024, 0026, 0029-0035, 0045], note read and write operations, note create snapshot operation, note snapshot delete operation).

Claim 6 discloses substantially the same limitations as claim 1 respectively, except claim 6 is directed to a system while claim 1 is directed to a method. Therefore claim 6 is rejected under the same rationale set forth for claim 1.

Claim 7 discloses substantially the same limitations as claim 2 respectively, except claim 7 is directed to a system while claim 2 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 2.

Claim 8 discloses substantially the same limitations as claim 3 respectively, except claim 8 is directed to a system while claim 3 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 3.

Claim 9 discloses substantially the same limitations as claim 4 respectively, except claim 9 is directed to a system while claim 4 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 4.

Claim 10 discloses substantially the same limitations as claim 5 respectively, except claim 10 is directed to a system while claim 5 is directed to a method. Therefore claim 10 is rejected under the same rationale set forth for claim 5.

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a computer readable medium while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Regarding Claim 12:
Navarro as modified shows the method as disclosed above;
Navarro as modified further teaches:
before the step of performing the snapshot operation on the data block in the distributed block storage system based on the target snapshot manner, further comprising: determining whether a present snapshot manner corresponds to the target snapshot manner (Navarro, figure 5, [0006, 0029-0035, 0045], note the default algorithm is the copy on write and will change to the target snapshot manner if the present snapshot is not the target snapshot manner); and 
switching the present snapshot manner to the target snapshot manner, when the present snapshot manner does not correspond to the target snapshot manner (Navarro, 

Regarding Claim 13:
Navarro as modified shows the method as disclosed above;
Navarro as modified further teaches:
before the step of performing the snapshot operation on the data block in the distributed block storage system based on the target snapshot manner, further comprising: determining whether a present snapshot manner corresponds to the target snapshot manner (Navarro, figure 5, [0006, 0029-0035, 0045], note the default algorithm is the copy on write and will change to the target snapshot manner if the present snapshot is not the target snapshot manner); and 
switching the present snapshot manner to the target snapshot manner, when the present snapshot manner does not correspond to the target snapshot manner (Navarro, figure 5, [0006, 0029-0035, 0045], note the default algorithm is the copy on write and will change to the target snapshot manner if the present snapshot is not the target snapshot manner).

Regarding Claim 14:
Navarro as modified shows the method as disclosed above;
Navarro as modified further teaches:


Regarding Claim 15:
Navarro as modified shows the method as disclosed above;
Navarro as modified further teaches:
wherein the snapshot operation comprises any one of snapshot create operation, read operation, write operation, rollback operation, and snapshot delete operation (Navarro, figure 5, [0006, 0022-0024, 0026, 0029-0035, 0045], note read and write operations, note create snapshot operation, note snapshot delete operation).

Claim 16 discloses substantially the same limitations as claim 12 respectively, except claim 16 is directed to a system while claim 12 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 12.

Claim 17 discloses substantially the same limitations as claim 13 respectively, except claim 17 is directed to a system while claim 13 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 13.

Claim 18 discloses substantially the same limitations as claim 14 respectively, except claim 18 is directed to a system while claim 14 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 14.

Claim 19 discloses substantially the same limitations as claim 15 respectively, except claim 19 is directed to a system while claim 15 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 15.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/12/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152